  Case 3:19-cv-00160 Document 25 Filed on 08/26/19 in TXSD Page 1 of 3



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION


 Federal Trade Commission,                    Case No. 3:19-cv-00160

        Plaintiff,                            Judge George C. Hanks, Jr.

        v.                                    Magistrate Judge Andrew M. Edison

 iBackPack of Texas, LLC, and
 Douglas Monahan,

        Defendants.



      PLAINTIFF FTC’S APPLICATION FOR ENTRY OF DEFAULT
         AGAINST DEFENDANT iBACKPACK OF TEXAS, LLC

       Plaintiff, the Federal Trade Commission (“FTC”), respectfully requests that

the Clerk enter default against defendant iBackPack of Texas, LLC, pursuant to

Rule 55(a) of the Federal Rules of Civil Procedure.

       Default should be entered against iBackPack of Texas, LLC, because it is

an entity that can only participate in federal litigation through licensed counsel,

and no attorney has entered an appearance on its behalf. Accordingly, iBackPack

of Texas, LLC, has failed to plead or otherwise defend this action, and entry of

default against it is warranted under Rule 55(a).

       The facts supporting this application are set forth in the accompanying

declaration of Patrick Roy, counsel for the Federal Trade Commission.



                                          1
 Case 3:19-cv-00160 Document 25 Filed on 08/26/19 in TXSD Page 2 of 3



Respectfully submitted,

Dated: August 26, 2019             /s/ Patrick Roy
                                   Patrick Roy, Attorney-in-Charge
                                   D.C. Bar # 1023521
                                   S.D. Texas (admitted pro hac vice)
                                   proy@ftc.gov

                                   Daniel O. Hanks
                                   D.C. Bar # 495823
                                   S.D. Texas (admitted pro hac vice)
                                   dhanks@ftc.gov

                                   Federal Trade Commission
                                   600 Pennsylvania Ave NW, CC-10232
                                   Washington, DC 20580
                                   202-326-3477 (Roy); -2472 (Hanks)
                                   Facsimile: 202-326-3768

                                   Attorneys for Plaintiff
                                   Federal Trade Commission




                                  2
  Case 3:19-cv-00160 Document 25 Filed on 08/26/19 in TXSD Page 3 of 3



                         CERTIFICATE OF SERVICE

      I, Patrick Roy, an attorney, hereby certify that on August 26, 2019, I caused

to be served true copies of the foregoing Application for Entry of Default Against

Defendant iBackPack of Texas, LLC, on the Defendants through the CM/ECF

System and by first-class mail.



                                                /s/ Patrick Roy
                                                Patrick Roy
                                                Federal Trade Commission
                                                600 Pennsylvania Avenue, N.W.
                                                Washington, D.C. 20580
                                                Phone: (202) 326-3477
                                                proy@ftc.gov

                                                Attorney for Plaintiff
                                                Federal Trade Commission




                                         3
